Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 


For the independent claims 41, 55, 63, the applicant argues on page 3-4, that Shiu et al. (US 20040252656 A1) does not disclose link search and link search limitations.

The examiner respectfully disagrees. Teachings associated with figure 2 and figure 4 were used to teach the link search and search limitations as clearly shown by the teaching of fig. 2 and fig. 4 as indicated in the below excerpts of the Final Rejection: 

	“For claim 41, Shiu discloses A wireless terminal for locating a set of candidate links in a wireless communication network (see fig. 2; 210; para. 0016, 0025, 0030, 0050; list / info that identifies potential neighbors / candidates and their alternative frequencies / scrambling codes that are to be searched)”…..

set limitations for a link search based on the search limitation data (see fig. 2; 210; para. 0025, 0030, 0050; based on the received list identifying potential neighbors / candidates and their alternative frequencies / scrambling codes, the terminal uses that information during the search, such as going through the messaged frequencies (fig. 2; 250) and / or PN space that have been assigned to the neighbor candidates as in fig. 4; 410 and para. step 250 of fig. 2 as in para. 0040))”

As in the previously response and indicated in the above, it was made clear that PN search is not equated to the link search; it is merely a part of the link search, i.e. fig. 4 is step 250 of fig. 2 as stated in para. 0040 “FIG. 4 is a flowchart of exemplary method 400 for fixed -duration searching. Method 400 may be deployed in step 250, described in FIG. 2, above”. Therefore, Shiu discloses “search for candidate links starting with a current link search setting used with the serving link” as disclosed in fig. 4; 410; para. 0016-18, 0021, 0026 ; during the first stage of search a pilot signal (which is spread with a scrambling code used by the base station) is searched for from the candidates in the list (““search for candidate links”) during an active call with the base station (“starting with current link search setting used with the serving link” )to see if it can be received / detected), “the current link search setting being a timing and/or frequency setting of the serving link” ( as in para. 0024, 0041-42), where the offset is an offset of a current searched / used peak which indicates that valid / used link / base station, wherein the offset in each further iteration, via either time which provides a threshold (limit) on the timing offset (a duration as in para. 0018, 0024).

For the independent claims 41, 55, 63, the applicant argues on page 6-8, that Shiu et al. (US 20040252656 A1) does not disclose “one or more time offsets and/or frequency offsets from a current link search setting”

a time offset or a frequency offset” as in 0018, 0030, where a windowed / fixed duration search which provides a threshold (limit) on the timing offset that can be searched within (para. 0048) during the search is utilized for the search as in para. 0018, 0024, 0040, 0046, 0048 and “that grows with every search until the search limitations have been met” as in fig. 4, 420, 430, 480 and fig. 5; 560, ; para. 0040, 0042 ; 0045, where figure 4 is a continuous repeating search process is performed (para. 0040)  where during each iteration the additional / longer offsets are (i.e. durations) are attempted (para. 0046) (“that grows with every search”) within a windowed / fixed time offset duration (para. 0048) or until found as in fig. 4 ; 450; 460; para. 0047 (“until the search limitations have been met”)


For the dependent claims 43, the applicant argues on page 9, that Shiu et al. (US 20040252656 A1) does not disclose “wherein the offset comprises a frequency component”. The examiner respectfully disagrees. For claim 43, Shiu discloses wherein the offset comprises a frequency component (See fig. 4, 410, 420, 430, 480, ; para. 0024, 0040, 0045 AND / OR fig. 5 para. 0050-51, 0053 ; figure 4 is a continuous repeating search process (para. 0040) where during 


For the dependent claims 43, the applicant argues on page 9, that Shiu et al. (US 20040252656 A1) does not disclose “inform the serving network node about the offsets for which candidate links have been located with the used search limitations”
The examiner respectfully disagrees. Shiu discloses inform the serving network node about the offsets for which candidate links have been located with the used search limitations as in para. 0056, where the the highest peak (s), that where located during the search, wherein the strongest (i.e. highest peak) is determined for all the neighbors  are used as an offset / comparison in each iteration are reported to the base station).


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413